OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3615 Madison Mosaic Equity Trust (Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI 53711 (Address of principal executive offices)(Zip code) W. Richard Mason Madison/Mosaic Legal and Compliance Department 8777 N. Gainey Center Drive, Suite 220 Scottsdale, AZ 85258 (Name and address of agent for service) Registrant's telephone number, including area code: 608-274-0300 Date of fiscal year end: December 31 Date of reporting period: March 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1. Schedule of Investments Investors Fund - March 31,2012 COMMON STOCK - 95.5% Shares Value (Note 1) Consumer Discretionary - 14.1% CarMax Inc.* Lowe's Cos. Inc. Staples Inc. Target Corp. Walt Disney Co./The Consumer Staples - 10.5% Coca-Cola Co./The Diageo PLC, ADR Kraft Foods Inc., Class A PepsiCo Inc. Energy - 8.8% Apache Corp. Canadian Natural Resources Ltd. Chevron Corp. Occidental Petroleum Corp. Schlumberger Ltd. Financials - 20.3% Berkshire Hathaway Inc., Class B* Brookfield Asset Management Inc. Franklin Resources Inc. M&T Bank Corp. Markel Corp.* Northern Trust Corp. US Bancorp Health Care - 12.1% Becton Dickinson & Co. Johnson & Johnson Laboratory Corp. of America Holdings* UnitedHealth Group Inc. Industrials - 9.8% 3M Co. Jacobs Engineering Group Inc.* Norfolk Southern Corp. United Parcel Service Inc., Class B Information Technology - 19.9% Cisco Systems Inc. FLIR Systems Inc. Google Inc., Class A* Microsoft Corp. QUALCOMM Inc. Visa Inc., Class A Total Common Stock (Cost $29,763,468) Repurchase Agreement - 4.8% With U.S. Bank National Association issued 3/30/12 at 0.01%, due 4/2/12, collateralized by $1,151,084 in Freddie Mac Gold Pool #G01543 due 5/1/33 and $679,165 in Fannie Mae Pool #739797 due 9/1/18. Proceeds at maturity are $1,794,437 (Cost $1,794,437) TOTAL INVESTMENTS - 100.3% (Cost $31,557,904) NET OTHER ASSETS AND LIABILITIES - (0.3%) TOTAL ASSETS - 100% *Non-income producing ADR-American Depository Receipt Mid-Cap Fund - March 31, 2012 COMMON STOCK - 94.3% Shares Value (Note 1) Consumer Discretionary - 20.8% Bed Bath & Beyond Inc.* CarMax Inc.* Discovery Communications Inc., Class C* Liberty Global Inc., Class C* Omnicom Group Inc. Staples Inc. TJX Cos. Inc. Consumer Staples - 3.8% Brown-Forman Corp., Class B McCormick & Co. Inc. Energy - 8.0% Ensco PLC, ADR EOG Resources Inc. Noble Corp.* World Fuel Services Corp. Financials - 24.9% Arch Capital Group Ltd.* Brookfield Asset Management Inc. Brown & Brown Inc. Glacier Bancorp Inc. Leucadia National Corp. M&T Bank Corp. Markel Corp.* T Rowe Price Group Inc. WR Berkley Corp. Health Care - 8.8% DENTSPLY International Inc. Laboratory Corp. of America Holdings* Techne Corp. Industrials - 13.5% Copart Inc.* IDEX Corp. Jacobs Engineering Group Inc.* Ritchie Bros Auctioneers Inc. Wabtec Corp./DE Information Technology - 9.3% Amphenol Corp., Class A Broadridge Financial Solutions Inc. FLIR Systems Inc. Western Union Co./The Materials - 5.2% Ecolab Inc. Valspar Corp. Total Common Stock (Cost $133,912,303) Repurchase Agreement - 5.5% With U.S. Bank National Association issued 3/30/12 at 0.01%, due 4/2/12, collateralized by $6,564,388 in Freddie Mac Gold Pool #G01543 due 5/1/33 and $3,873,138 in Fannie Mae Pool #739797 due 9/1/18. Proceeds at maturity are $10,233,299 (Cost $10,233,296) TOTAL INVESTMENTS - 99.8% (Cost $144,145,598) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL ASSETS - 100% *Non-income producing ADR-American Depository Receipt Disciplined Equity Fund - March 31, 2012 COMMON STOCK - 98.2% Shares Value (Note 1) Consumer Discretionary - 11.8% CarMax Inc.* Discovery Communications Inc., Class C* Lowe's Cos. Inc. Omnicom Group Inc. Staples Inc. Target Corp. TJX Cos. Inc. Walt Disney Co./The Consumer Staples - 11.3% Coca-Cola Co./The Costco Wholesale Corp. Diageo PLC, ADR Kraft Foods Inc., Class A Nestle S.A., ADR PepsiCo Inc. Energy - 10.5% Apache Corp. Canadian Natural Resources Ltd. Chevron Corp. ConocoPhillips Occidental Petroleum Corp. Schlumberger Ltd. Financials - 15.2% Berkshire Hathaway Inc., Class B* Brookfield Asset Management Inc. Franklin Resources Inc. M&T Bank Corp. Markel Corp.* Northern Trust Corp. US Bancorp Health Care - 10.7% Becton Dickinson & Co. Johnson & Johnson Laboratory Corp. of America Holdings* Novartis AG, ADR Stryker Corp. UnitedHealth Group Inc. Industrials - 10.7% 3M Co. Copart Inc.* Emerson Electric Co. Jacobs Engineering Group Inc.* Norfolk Southern Corp. United Parcel Service Inc., Class B Information Technology - 20.0% Cisco Systems Inc. FLIR Systems Inc. Google Inc., Class A* International Business Machines Corp. Microsoft Corp. QUALCOMM Inc. Visa Inc., Class A Western Union Co./The Materials - 3.6% Ecolab Inc. International Flavors & Fragrances Inc. Praxair Inc. Telecommunication Services - 1.9% AT&T Inc. Utilities - 2.5% NextEra Energy Inc. Total Common Stock (Cost $135,336,884) Repurchase Agreement - 1.5% With U.S. Bank National Association issued 3/30/12 at 0.01%, due 4/2/12, collateralized by $1,527,380 in Freddie Mac Gold Pool #G01543 due 5/1/33 and $901,189 in Fannie Mae Pool #739797 due 9/1/18. Proceeds at maturity are $2,381,050 (Cost $2,381,049) TOTAL INVESTMENTS - 99.7% (Cost $137,717,933) NET OTHER ASSETS AND LIABILITIES - 0.3% TOTAL ASSETS - 100% $ 156,073,164 *Non-income producing ADR-American Depository Receipt Dividend Income Fund - March 31, 2012 COMMON STOCK - 95.3% Shares Value (Note 1) Consumer Discretionary - 7.6% McDonald's Corp. Omnicom Group Inc. Target Corp. Time Warner Inc. Consumer Staples - 13.0% Coca-Cola Co./The Diageo PLC, ADR Nestle S.A., ADR PepsiCo Inc. Philip Morris International Inc. Procter & Gamble Co./The Sysco Corp. Wal-Mart Stores Inc. Energy - 10.9% Chevron Corp. ConocoPhillips Ensco PLC, ADR Financials - 16.2% Axis Capital Holdings Ltd. Bank of New York Mellon Corp./The BlackRock Inc. M&T Bank Corp. Northern Trust Corp. PartnerRe Ltd. Travelers Cos. Inc./The US Bancorp Wells Fargo & Co. Health Care - 15.2% Becton Dickinson & Co. Johnson & Johnson Medtronic Inc. Merck & Co. Inc.c. Novartis AG, ADR Pfizer Inc. Industrials - 11.6% 3M Co. Boeing Co./The Emerson Electric Co. Illinois Tool Works Inc. Lockheed Martin Corp. Norfolk Southern Corp. United Parcel Service Inc., Class B Waste Management Inc. Information Technology - 12.5% Broadridge Financial Solutions Inc. Intel Corp. International Business Machines Corp. Linear Technology Corp. Microsoft Corp. Paychex Inc. Western Union Co./The Materials - 1.6% Air Products & Chemicals Inc. Telecommunication Services - 3.5% AT&T Inc. Utilities - 3.2% Exelon Corp. FirstEnergy Corp. Total Common Stock (Cost $10,436,463) Repurchase Agreement - 4.5% With U.S. Bank National Association issued 3/30/12 at 0.01%, due 4/2/12, collateralized by $348,950 in Freddie Mac Gold Pool #G01543 due 5/1/33 and $205,888 in Fannie Mae Pool #739797 due 9/1/18. Proceeds at maturity are $543,982 (Cost $543,982) TOTAL INVESTMENTS - 99.8% (Cost $10,980,445) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL ASSETS - 100% *Non-income producing ADR-American Depository Receipt NorthRoad International Fund - March 31, 2012 COMMON STOCK - 96.0% Shares Value (Note 1) Consumer Discretionary - 5.1% Reed Elsevier PLC, ADR WPP PLC, ADR Consumer Staples - 20.0% Carrefour S.A., ADR Diageo PLC, ADR Imperial Tobacco Group PLC, ADR Kao Corp., ADR Nestle S.A., ADR Tesco PLC, ADR Unilever PLC, ADR Energy - 11.5% ENI SpA, ADR Petroleo Brasileiro S.A., ADR Royal Dutch Shell PLC, ADR Total S.A., ADR Financials - 10.3% Allianz SE, ADR AXA S.A.,ADR Banco Santander S.A., ADR HSBC Holdings PLC, ADR Mitsubishi UFJ Financial Group Inc., ADR Health Care - 15.4% GlaxoSmithKline PLC, ADR Novartis AG, ADR Roche Holding AG, ADR Sanofi, ADR Teva Pharmaceutical Industries Ltd., ADR Industrials - 7.1% ABB Ltd.-Spon, ADR* Schneider Electric S.A., ADR Secom Co. Ltd., ADR* Information Technology - 9.3% Canon Inc., ADR Nintendo Co. Ltd., ADR* SAP AG, ADR Telefonaktiebolaget LM Ericsson, ADR Materials - 12.9% Akzo Nobel NV, ADR BHP Billiton Ltd.-Spon, ADR CRH PLC, ADR Givaudan S.A., ADR Syngenta AG, ADR* Telecommunication Services - 4.4% France Telecom S.A., ADR NTT DoCoMo Inc., ADR Total Common Stock (Cost $26,737,385) Repurchase Agreement - 21.1% With U.S. Bank National Association issued 3/30/12 at 0.01%, due 4/2/12, collateralized by $3,839,332 in Freddie Mac Gold Pool #G01543 due 5/1/33 and $2,265,293 in Fannie Mae Pool #739797 due 9/1/18. Proceeds at maturity are $5,985,178 (Cost $5,985,177) TOTAL INVESTMENTS - 117.1% (Cost $32,722,561) NET OTHER ASSETS AND LIABILITIES - (17.1%) TOTAL ASSETS - 100% *Non-income producing ADR-American Depository Receipt PLC-Public Limited Company Madison Institutional Equity Option Fund - March 31, 2012 COMMON STOCK - 66.8% ** Shares Value (Note 1) Consumer Discretionary - 8.7% Best Buy Co. Inc. Kohl's Corp. Target Corp. Energy - 4.7% Apache Corp. Canadian Natural Resources Ltd. Financials - 23.2% Affiliated Managers Group Inc.* Bank of America Corp. Bank of New York Mellon Corp./The Goldman Sachs Group Inc./The Morgan Stanley State Street Corp. Wells Fargo & Co. Health Care - 15.1% Community Health Systems Inc.* Laboratory Corp. of America Holdings* Mylan Inc./PA* St Jude Medical Inc. Teva Pharmaceutical Industries Ltd., ADR Information Technology - 15.1% Adobe Systems Inc.* Brocade Communications Systems Inc.* Cisco Systems Inc. FLIR Systems Inc. Hewlett-Packard Co. Symantec Corp.* Total Common Stock (Cost $2,959,117) Repurchase Agreement - 35.4% With U.S. Bank National Association issued 3/30/12 at 0.01%, due 4/02/12, collateralized by $973,573 in Freddie Mac Gold Pool # G01543 due 5/01/33 and $574,430 in Fannie Mae Pool # 739797 due 9/1/18. Proceeds at maturity are $1,517,714 (Cost $1,517,713) TOTAL INVESTMENTS - 102.2% (Cost $4,476,830) NET OTHER ASSETS AND LIABILITIES - TOTAL CALL OPTIONS WRITTEN - (2.2%) TOTAL ASSETS - 100% *Non-income producing **All or a portion of these securities' positions represent covers (directly or through conversion rights) for outstanding options written. ADR-American Depository Receipt Contracts (100 shares Expiration Exercise Call Options Written per contract) Date Price Value Adobe Systems Inc. 38 April 2012 Affiliated Managers Group Inc. 12 June 2012 Bank of New York Mellon Corp./The 35 June 2012 Brocade Communications Systems Inc. July 2012 FLIR Systems Inc. 50 April 2012 Laboratory Corp. of America Holdings 15 August 2012 St Jude Medical Inc. 30 April 2012 Symantec Corp. 70 April 2012 Target Corp. 26 April 2012 Wells Fargo & Co. 55 July 2012 Total Call Options Written (Premiums received $78,524) Notes to Quarterly Holdings Report 1. Portfolio Valuation: Securities traded on a national securities exchange are valued at their closing sale price except for securities traded on NASDAQ which are valued at the NASDAQ official closing price ("NOCP").Repurchase agreements and other securities having maturities of 60 days or less are valued at amortized cost, which approximates market value.Securities having longer maturities, for which quotations are readily available, are valued at the mean between their closing bid and ask prices.Securities for which market quotations are not readily available are valued at their fair value as determined in good faith under procedures approved by the Board of Trustees. Each fund has adopted the Financial Accounting Standards Board (“FASB”) applicable guidance on fair value measurements.Fair value is defined as the price that each fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy is used to maximize the use of observable market data “inputs” and minimize the use of unobservable “inputs” and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rate volatilities, prepayment speeds, credit risk, benchmark yields, transactions, bids, offers, new issues, spreads and other relationships observed in the markets among comparable securities, underlying equity of the issuer; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The valuation techniques used by the funds to measure fair value for the period ended March 31, 2012 maximized the use of observable inputs and minimized the use of unobservable inputs.As of March 31, 2012, none of the funds held securities deemed as a Level 3. The following is a summary of the inputs used as of March 31, 2012 in valuing the funds’ investments carried at fair value: Value at Fund (Level 1) (Level 2) (Level 3) 3/31/2012 Investors Fund Common Stocks $- $- Repurchase Agreement $- Mid-Cap Fund Common Stocks $- $- Repurchase Agreement $- Disciplined Equity Fund Common Stocks $- $- Repurchase Agreement $- Dividend Income Fund Common Stocks $- $- Repurchase Agreement $- NorthRoad International Fund Common Stocks $- $- Repurchase Agreement $- Madison Institutional Equity Option Fund Assets: Common Stocks $- $- Repurchase Agreement $- Liabilities: Written Options $- $- $- $- During the period ended March 31, 2012 the Funds changed the valuation methodology for ADR’s from an evaluated price described previously(level 2) to a closing price on primary exchange (level1).The table below shows the amounts of securities transferred from level 2 to level 1 as a result of this change in pricing methodology based on the beginning year fair values. Transfer to (from) Level 1 Level 2 Investors Disciplined Equity Dividend Income The Fund adopted guidance on enhanced disclosures about a fund's derivative and hedging activities in order to enable investors to understand: a) how and why a fund uses derivative investments, b) how derivative instruments and related hedge fund items are accounted for, and c) how derivative instruments and related hedge fund items affect a fund’s financial position, results of operations and cash flows. The following table presents the types of derivatives in the Madison Institutional Equity Option Fund: Asset Derivatives Liability Derivatives Derivatives not accounted Fair Value Derivatives not accounted Fair Value for as hedging instruments for as hedging instruments Equity contracts $- Options Written In May 2011, FASB issued ASU 2011-04, modifying Topic 820, Fair Value Measurements and Disclosures.At the same time, the International Accounting Standards Board (“IASB”) issued International Financial Reporting Standard (“IFRS”) 13, Fair Value Measurement.The objective by the FASB and IASB is convergence of their guidance on fair value measurements and disclosures.The effective date of the ASU is for Interim and annual periods beginning after December 15, 2011.The adviser has determined the updated standards have no material impact on the Fund’s financial statements. Investment Transactions: Investment transactions are recorded on a trade date basis. The cost of investments sold is determined on the identified cost basis for financial statement and federal income tax purposes. 2. Discussion of Risks: Please see the most current version of the Funds’ prospectus for a discussion of risks associated with investing in the Funds.While investments in stocks and bonds have been keystones in wealth building and management for a hundred years, at times they’ve produced surprises for even the savviest investors.Those who enjoyed growth and income of their investments were rewarded for the risks they took by investing in the markets.When the rare calamity strikes, the word “security” itself seems a misnomer.Although the Adviser seeks to appropriately address and manage the risks identified and disclosed to you in connection with the management of the securities in the Funds, you should understand that the very nature of the securities markets includes the possibility that there are additional risks that we did not contemplate for any number of reasons.We certainly seek to identify all applicable risks and then appropriately address them, take appropriate action to reasonably manage them and, of course, to make you aware of them so you can determine if they exceed your risk tolerance.Nevertheless, the often volatile nature of the securities markets and the global economy in which we work suggests that the risk of the unknown is something you must consider in connection with your investments in securities. Unforeseen events have the potential to upset the best laid plans of man, and could, in a worst-case scenario produce the material loss of the value of some or all of the securities we manage for you in the Funds. Madison Institutional Equity Option Fundincurs additional risks associated with transactions in options on securities.As the writer of a covered call option, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call but has retained the risk of loss should the price of the underlying security decline.A writer of a put option is exposed to the risk of loss if fair value of the underlying securities declines, but profits only to the extent of the premium received if the underlying security increases value.The writer of an option has no control over the time when it may be required to fill its obligation as writer of the option.Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price. Item 2. Controls and Procedures. (a) The registrant's principal executive officer and principal financial officer determined that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "Act") are effective, based on their evaluation of these controls and procedures within 90 days of the date of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act. There were no significant changes in the Trust's internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation. The officers identified no significant deficiencies or material weaknesses. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Madison Mosaic Equity Trust By: (signature) W. Richard Mason, CCO and Assistant Secretary Date: May 18, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: (signature) Katherine L. Frank, Chief Executive Officer Date: May 18, 2012 By: (signature) Greg Hoppe, Chief Financial Officer Date: May 18, 2012
